                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


KEVIN SROGA,

                      Plaintiff,
                                                  Case No. 16 C 5796
           v.
                                             Judge Harry D. Leinenweber
JENNIFER HONDZINSKI, et al.,

                     Defendants.

                     MEMORANDUM OPINION AND ORDER

                                I.   BACKGROUND

     As noted in the Court’s two previous opinions issued in this

case, Plaintiff is a “prolific civil litigant.”                As initially

filed, this case contained 11 counts against 17 individuals and

the City of Chicago.       A Motion to Dismiss was granted as to all

counts, but one, either with or without prejudice.                 Sroga v.

Hondzinski, et al., 2017 WL 3278916 (Aug. 2, 2017).               Plaintiff

then filed (with the aid of a court-appointed attorney) an Amended

Complaint containing three counts:          Count I, for illegal seizure

of Plaintiff’s motor vehicle; Count II, for excessive force; and

Count   III,    against   the   City   of   Chicago   under   Monell.   The

Defendants, once again, filed a Motion to Dismiss which the Court

denied as to Counts I and II, but granted with prejudice as to

Count III against the City of Chicago.             The Defendants have now
filed a Motion for Partial Summary Judgment on Count I, for illegal

seizure, but do not move on Count II, for excessive force.

                              II.   DISCUSSION

                   Count I - Alleged Illegal Seizure

     The Defendants contend that at the time the Plaintiff’s motor

vehicle was seized, it was parked along a city street without a

license and with its VIN obscured.           Plaintiff acknowledges that

the vehicle was unlicensed but claims that it had affixed to the

back window a so-called “seven-day permit” issued by the Illinois

Secretary of State, and that “to the best of his knowledge the VIN

was visible outside of the car.”            (See Pl.’s Response to Def.’

Rule 56.1 Statement, ¶¶ 20 and 22.)         It is this somewhat equivocal

response that Plaintiff contends raises a question of fact as to

Count I so as not to be amenable to a summary judgment motion.

     Be that as it may, this equivocation does not save Count I,

because, in addition to the alleged obscured VIN, the vehicle was

unlicensed, and, apparently never had been.                According to the

Secretary of State’s records, Plaintiff did not re-register the

vehicle after its initial registration after Plaintiff purchased

the vehicle from the City of Chicago on July 14, 2011, so the

vehicle was unregistered on June 18, 2014, the date of seizure as

Defendants   set   out   as   undisputed      facts   in   their   Rule 56.1

Statement.   Defendants cite in support of this allegation records

obtained from the Secretary of State which contains a certification

                                    - 2 -
in support.     (Def. Rule 56.1 Statement, ¶¶ 11 and 12.)          Although

Plaintiff admits that the vehicle was unregistered on the date of

seizure, he contends that he applied for and received a seven-day

permit because the reason the vehicle was unlicensed was because

it had failed an emission test.

     Concerning the lack of registration statement of fact, ¶ 11,

Plaintiff responds with the following language:

     Disputed that the Illinois Secretary of State’s Office
     does not have a record of the plaintiff renewing the
     registration of the vehicle.    The defendants have not
     presented any evidence as to the entirety of the records
     in the Secretary of State’s possession. They have also
     not presented any evidence to explain what the records
     in Exhibit D are, how they were obtained, whether they
     are complete and what they would ordinarily contain.

However, Plaintiff did not cite to any portion of the record in

support of his denial.         If in fact Plaintiff wished properly to

dispute the issue of re-registration, he could have produced some

evidence   in   support   of    the    denial,   not   just   criticize   the

completeness of Defendants’ Statement of Facts.

     All Plaintiff is willing to allege under oath is that at some

point the Secretary of State “issued the 7-day permit to me for my

car.”   (Pl.’s Aff., ¶ 2.)        He does not say when the permit was

issued but he does admit in response to Para. 15 and 16 of

Defendants’ Rule 56.1 Statement, that the 7-day permit had expired

on May 23, 2014, 25 days prior to the seizure.           Therefore, at the

time of the seizure the vehicle may or may not have had its VIN


                                      - 3 -
obscured but was unlicensed and had on display a 7-day permit that

had long since expired.

     The Chicago Municipal Code § 9-80-220 provides as follows:

     9-80-220 False, stolen or altered temporary registration
     permits.

          No person shall operate or park on the public way
     any vehicle bearing a false, stolen or altered state
     temporary registration permit.    A vehicle operated or
     parked in violation of this section is subject to
     immediate impoundment.    The owner of record of such
     vehicle shall be liable to the city for an administrative
     penalty of $500.00 in addition to fees for towing and
     storage of the vehicle. Whenever a police officer has
     probable cause to believe that a vehicle is subject to
     seizure and impoundment under this subsection, the
     police officer shall provide for the towing of the
     vehicle to a facility controlled by the city or its
     agents. When the vehicle is towed, the police officer
     shall notify the person who is found to be in control of
     the vehicle at the time of the alleged violation, if
     there is such a person, of the fact of the seizure and
     of the vehicle owner’s right to request a preliminary
     hearing to be conducted under Section 2-14-132 of this
     Code.   If the vehicle is unattended, notice shall be
     sent to the owner of record of the vehicle, at the
     address indicated in the last valid registration of the
     vehicle.

     Plaintiff acknowledges that this provision was in effect on

the date of the seizure but relies solely for the illegality of

the seizure, the so-called unobscured VIN.     Thus, his argument is

irrelevant to the legality of the seizure.     The Chicago Municipal

Code makes a vehicle with a “false” temporary registration permit

subject   to   immediate   impoundment.   Certainly,   a   long-expired

permit that is attached to make the vehicle appear to be registered

is a false document and makes the vehicle subject to impoundment

                                 - 4 -
under the ordinances.     The impoundment ordinances have passed

muster on both substantive and procedural due process grounds.

Towers v. Chicago, 173 F.3d 619 (7th Cir. 2013) and Jackson v.

Chicago, 975 N.E.2d 153 (1st Dist. 2012).

     With respect to this point, the Court in its opinion denying

the motion to dismiss Count I, illegal seizure, stated that insofar

as the notice pleading is concerned:

     an allegation the car had a temporary permit affixed to
     the window would be sufficient to put Defendant Officers
     on notice that Plaintiff was relying on a valid permit.
     It may turn out that the permit was indeed not valid,
     but this is a question of fact.

Sroga v. Hondzinski, et al., 2018 WL 3068331 (June 21, 2018).

     The question that was open at the motion to dismiss stage is

now closed.   The Motion for Partial Summary Judgment on Count I is

granted.

                         III.   CONCLUSION

     For the reasons stated herein, Defendants’ Motion for Partial

Summary Judgment (Dkt. No. 140) is granted.      Count I is dismissed

with prejudice.

IT IS SO ORDERED.




                                        Harry D. Leinenweber, Judge
                                        United States District Court

Dated: 12/5/2019

                                - 5 -
